Citation Nr: 1445687	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-35 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) declined to reopen the previously denied claim.  

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  He withdrew his hearing request in February 2014. See 38 C.F.R. § 20.704(e) (2013).

The Board reopened this claim in a June 2014 decision and remanded it for further development, including the provision of a VA examination concerning the nature and etiology of any current disability affecting his left foot or ankle.  That development has since been completed, as discussed below, and the case now returns for appellate review.  Unfortunately, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

During the pendency of this appeal, by an August 2014 rating decision, the AMC granted the Veteran's reopened claim for service connection for an unspecified anxiety disorder, and assigned a 50 percent rating effective January 21, 2011.  This constitutes a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full, it is not in appellate status before the Board and need not be addressed further.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Pursuant to the June 2014 remand, the Veteran was afforded a VA examination of his left foot and ankle in July 2014.  However, an addendum opinion is needed because the current report is inadequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Specifically, the examiner failed to address the Veteran's diagnoses related to his left foot, in particular, the May 2011 VA Examination Report diagnosing left Achilles tendonitis, mild left hallux valgus with associated degenerative osteoarthritis, and left calcaneal spurs.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim and that a claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim).  In this regard, the examiner was instructed in the June 2014 Board remand to offer an etiological opinion with regard to each diagnosed disability of the Veteran's left foot or ankle.  See Stegall, 11 Vet. App. at 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  However, no etiological opinion was provided, as the VA examiner determined that "[t]he physical examination of both ankles and feet are normal and the patient denies any ankle or foot condition or pain at present and in the recent past."  Despite the fact that the Veteran did not complain of any pain or otherwise evidence any active pathology of his left foot or ankle, supplemental medical comment is necessary to clarify whether any of the left foot or ankle disorders manifest at any point during the pendency of the Veteran's claim were incurred in or are otherwise related to his active service.  See McClain, 21 Vet. App. 319; Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who performed the July 2014 VA foot examination or to an equally well-qualified examiner.  

After reviewing the claims folder, the examiner must render an opinion as to whether it is at least as likely as not (50% or greater probability) that any diagnosed pathology of the left foot or ankle, including specifically those diagnoses reflected in the May 2011 VA Examination report (left Achilles tendonitis, mild left hallux valgus with associated degenerative osteoarthritis, and left calcaneal spurs ), had its clinical onset during, or is related to, the Veteran's active military service, or, in the case of the diagnosed osteoarthritis, manifested within one year of the Veteran's separation from military service in May 1970.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examination report. If the requested report does not include adequate response(s) to the specific opinion(s) requested, the report must be returned for corrective action.
 
3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



